     Case 1:20-cv-00126-GNS Document 13 Filed 02/11/21 Page 1 of 2 PageID #: 36




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                               BOWLING GREEN DIVISION

JULIE GRIM,                                        )
                                                   )
         Plaintiff,                                )          Case No. 1:20-cv-00126-GNS
                                                   )
v.                                                 )          Filed Electronically
                                                   )
TOTAL CARD, INC.                                   )
                                                   )
                                                   )
        Defendant.                                 )

                                     * * * * *
                      STIPULATION OF DISMISSAL WITH PREJUDICE

         Plaintiff Julie Grim (“Plaintiff”) and Defendant Total Card, Inc. (“Defendant”) have settled

this matter between them. Therefore, pursuant to Fed. R. Civ. P. § 41(a)(2), Plaintiff, individually,

and Defendant Total Card, Inc. hereby stipulate and move that Plaintiff’s claims against Total

Card, Inc. be DISMISSED WITH PREJUDICE, with each party to bear its own attorneys’ fees

and costs.

                                                       Respectfully submitted,

                                                       CRAIG HENRY PLC
                                                       James Craig

                                                       s/ James Craig
                                                       401 West Main Street, Suite 1900
                                                       Louisville, Kentucky 40202
                                                       Telephone: (502) 614-5962
                                                       jcraig@craighenrylaw.com

                                                       Counsel for Plaintiff Julie Grim

                                                       BELL, ORR, AYERS, MOORE, P.S.C.
                                                       Ian A. Loos

                                                       s/ Ian A. Loos
                                                       P.O. Box 738
                                                       Bowling Gree, Kentucky 42102
                                                       Telephone: (207) 781-8111
                                                       loos@boamlaw.com

                                                       Counsel for Defendant Total Card, Inc.


                                                  1
 Case 1:20-cv-00126-GNS Document 13 Filed 02/11/21 Page 2 of 2 PageID #: 37




                               CERTIFICATE OF SERVICE

       I hereby certify that on February 11, 2021, I electronically filed the foregoing with the

Clerk of the Court using the ECF system, which will send notice of such filing to all attorneys of

record in this matter.


                                             /s/ James Craig




                                                2
